Title: To George Washington from John Moylan, 17 April 1782
From: Moylan, John
To: Washington, George


                        
                            Sir.
                            Philadelphia 17th April 1782
                        
                        I had the honor to Address your Excellency before your Departure from this City on the subject of the
                            Clothing of the Troops, to which I now beg leave to refer you.
                        I have Since been favored with the perusal of Your Letter of the 10th Instt to the Secretary at War,
                            & Sincerely Lament that it has not been in my power Earlier to provide Against the Distress of those Corps you
                            Allude to—Conscious that nothing on my part has been omitted to prevent it, & to Remove those Difficulties wch
                            have marked my first onset in the Departure I am honored with the Direction of but as Your Excellency is pleased justly to
                            observe, System & Regularity coud not at once take place of the long series of Confusion wch had unfortunately
                            prevailed.
                        of the Several Articles of Clothing I was Deficient in, that of Hats was one I found it Necessary particularly
                            to Attend to—but the great Scarcity of Wool, & the Want of Workmen make me apprehend that I shall not be Able to
                            procure a full Supply of that Article & other Caps must in Such case Supply the place of Hats & of these I
                            hope to provide a Quantity Sufficient to make up the Deficiency.
                        The present scarcity of shoes has Unavoidedly Arisen from the Late change in our Ressources
                            for the Supply of that necessary Article of Clothing—Contracts were Immediatly Entered into, & a
                            considerable Quantity I daily Expect to fall in. There will be about 20,000 pairs lodged in the Store at Newburg in the
                            Course of the next Month, to be Succeeded by such Supplys Every Ensuing Month as will, I flatter myself prevent any Impediment Accruing to the service from the want of that Article.
                        In my Letter of the 27th Ulto I had the honor to Inform You that an Estimate had been
                            layed before the Superintendent of Finance for the Summer Clothing—no provision has yet been made, but measures are to be
                            Instantly taken for that purpose when I am furnished with the Means, Every Endeavour of mine shall be Exerted to Expedite
                            the Supplies wch they are Intended to procure.
                        The Metal, & other Materials called for to complete the Woolen Cloths must before
                            this be Arrived at Newburg, & in a few Days I shall forward a Sufficient quantity of Thread to make up the Cloth
                                now in that store it for Summer overalls. I have the honor to be with the
                            Greatest Respect & Esteem Yr Excellencys most Obedt Hble Servant
                        
                            John Moylan
                            Clor Genl
                        
                    